799 F.2d 751Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lawrence Cranberg, Appellant,v.Richard W. Garnett.
No. 85-1841.
United States Court of Appeals, Fourth Circuit.
Submitted July 10, 1986.Decided Aug. 29, 1986.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, District Judge.  (C/A No. 84-0014)
Before PHILLIPS, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM.


1
(Lawrence Cranberg, Appellant Pro Se.  Stephen D. Rosenfield, MacQueen, Rosenfield & Green;  William M. Marshall, Gordon, Marshall & Rutschow, for Appellee.)

PER CURIAM:

2
A review of the record and the district court's opinion discloses that this appeal from its order is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Cranberg v. Garnett, C/A No. 84-0014 (W.D. Va., July 9, 1985).


3
AFFIRMED.